Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0181924 to Sugiura et al. (“Sugiura”).
With respect to claim 1, Sugiura discloses in Fig. 2 a driver circuit comprising: 
a current-controlling switching element (e.g., 404) electrically connected to a light emitting element (e.g., as discussed below); 
a differential amplifier circuit (e.g., 402) comprising: 
an output terminal (e.g., output of 402) electrically connected to the current-controlling switching element (e.g., 404), 
a first input terminal (e.g., 401)) configured to receive a reference signal (e.g., VREF) as a reference for radiating light with a desired intensity from the light emitting element (e.g., as discussed below), and 
a second input terminal (e.g., the input node of 402 coupled to 405) configured to receive a detection signal (e.g., the voltage at the intervening node of 405-406) corresponding to a detection result of a current flowing in the light emitting element, 
wherein the differential amplifier circuit (e.g., 402) is configured to control the current flowing in the light emitting element and the current-controlling switching element based on a voltage of the first input terminal (e.g., 401) and a voltage of the second input terminal (e.g., the input node of 402 coupled to 405); and 
an adjustment part (e.g., 200) configured to adjust an overshoot amount of a rising edge (e.g., 200 detects overshoot in VOUT and increases current through 402 to quickly suppress the overshoot according to Para. 39) of the current flowing in the light emitting element.  Sugiura fails to explicitly disclose that VOUT of the Fig. 2 voltage regulator is connected to a light emitting element as a load.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that (1) a light emitting diode may receive an output of a voltage regulator and (2) an LED having a current proportional to a voltage across the LED may be used; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention (1) to use the Fig. 2 voltage regulator of Sugiura as a regulator for the notoriously well-known use of a regulator providing an output to an LED because the notoriously well-known use of a regulator providing an output to an LED requires a specific implementation in fabrication and the Fig. 2 voltage regulator of Sugiura provides such a specific implementation and (2) to use the notoriously well-known LED having a current proportional to a voltage across the LED for the LED in the foregoing modification because the LED in the foregoing modification requires a specific implementation of the regulator in fabrication and the notoriously well-known LED having a current proportional to the applied voltage provides such a specific implementation.  After the foregoing modifications, the detection of VOUT, which is proportional to the current through the LED, is a detection of the current through the LED and intensity of the light through LED, which depends on the current.
With respect to claim 4, the above discussion for claim 1 similarly applies.  Further, a control part (e.g., 201) controls operation of the driver circuit in Fig. 2 (Para. 0037).
With respect to claim 5, the control part (e.g. 201) is configured to control adjustment of the overshoot amount by the adjustment part (e.g., 100, 400, and 200) based on association information (e.g., different states that allow different ones of 100, 400, and 200 to be turned on/off depending on the magnitude(s) of a current flowing through 404 according to Para. 30) in which processing information (e.g., the magnitude of a current flowing through 404 according to Para. 30) related to processing of an object (e.g., a current flowing through 404 according to Para. 30) is stored in association with a suitable value of the overshoot amount (e.g., the magnitude(s) of a current flowing through 404 according to Para. 30) for the processing.  Sugiura fails to explicitly disclose that the magnitude(s) of the current through 404 that triggers different states in which different ones of 100, 400, and 200 are turned on/off according to Para. 30 is stored in a memory.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that parameters for triggering different states may be stored in a memory for a controller; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the magnitude(s) of the current through 404 that triggers different states in which different ones of 100, 400, and 200 in Fig. 2 of Sugiura are turned on/off according to Para. 30 by using the notoriously well-known method of storing parameters for triggering different states in a memory for a controller because the triggering of different states in which different ones of 100, 400, and 200 in Fig. 2 of Sugiura are turned on/off depending on the magnitude of a current flowing through 404 according to Para. 30 requires a specific implementation in fabrication and the notoriously well-known method of storing parameters for triggering different states in a memory for a controller provides such a specific implementation.  
With respect to claim 6, after the above discussed modification for claim 5, the control part (e.g., 201) is configured to control adjustment of the overshoot amount by the adjustment part (e.g., 100, 400, and 200) based on inspection information (e.g., the magnitude of a current flowing through 404 according to Para. 30) indicating an inspection result of a processed object (e.g., a current flowing through 404 according to Para. 30).  

Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842